DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 11/07/2022.
Claims 1-18 are pending. 
Response to Arguments
Applicant’s arguments, see page 6, filed 11/07/2022, with respect to the objection of claims 5, 6, 9, 16, and 18 have been fully considered and are persuasive.  The objection of claims 5, 6, 9, 16, and 18 has been withdrawn. 
Applicant's arguments, see pages 6-7, filed 11/07/2022, with respect to the rejection of claims 1-18 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Rejection of claims 1-18 under 35 U.S.C. 101
Independent claim 1 has been amended to include the phrase “the application of the processor”. Applicant argues that the amended claims do not recite any judicial exceptions under the first prong analysis. Examiner respectfully disagrees. As recited, the claims are directed towards a method for recording circadian rhythm of a user by obtaining screen usage periods, classifying proactive and reactive use episodes based on a notification threshold, determining active and inactive periods, and estimating sleep indicators for the inactive periods. The added limitation of using the processor to perform these steps does not add significantly more and does not integrate the judicial exception into a practical application, because the processor is simply used as a tool to perform the generic functions of receiving, manipulating, and storing data. See MPEP 2106.04(a)(2)(III)(C). As recited, the limitation for recording circadian rhythm, as drafted in claims 1-18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, recording circadian rhythm in the context of this claim encompasses a user obtaining screen usage period data, classifying use episodes, determining active and inactive periods, and estimating sleep indicators. The additional element of a portable device containing a processor and a screen are recited at a high level of generality (i.e., as a generic processor and screen performing a generic computer function of receiving, manipulating, and storing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the method provides no means for displaying the circadian rhythm or daily sleep indicators or using that data to perform any additional diagnosis or analysis. Therefore, for the reasons discussed above, the rejection of claims 1-18 under 35 U.S.C. 101 is maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for recording circadian rhythm of a user through a device. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recites a method for recording circadian rhythm of a user by obtaining screen usage periods, classifying proactive and reactive use episodes based on a notification threshold, determining active and inactive periods, and estimating sleep indicators for the inactive periods. The limitation for recording circadian rhythm, as drafted in claims 1-18, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, recording circadian rhythm in the context of this claim encompasses a user obtaining screen usage period data, classifying use episodes, determining active and inactive periods, and estimating sleep indicators. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a portable device containing a processor and a screen are recited at a high level of generality (i.e., as a generic processor and screen performing a generic computer function of receiving, manipulating, and storing data) such that they amount to no more than mere instructions to apply the exception using a generic computer component. The addition of using the processor to perform these steps does not add significantly more and does not integrate the judicial exception into a practical application, because the processor is simply used as a tool to perform the generic functions of receiving, manipulating, and storing data. Furthermore, the method provides no means for displaying the circadian rhythm or daily sleep indicators or using that data to perform any additional diagnosis or analysis.  
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a portable device containing a processor and a screen amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
While there are no prior art rejections for claims 1-18, they are not indicated as allowable due to the rejection under 35 U.S.C. 101. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792